Per Curiam.

The instruction sheet directed that a “ patch test” he made. The jury could have found that the manufacturer so directed because there were persons who were allergic to the preparation. They could also have found from plaintiff’s reaction that she was one of those persons. A failure to discover her allergy by not making the test could be found to be negligence.
The judgment upon dismissal of complaint should be reversed and a new trial ordered, with $30 costs to appellant to abide the event.
Concur — Steuer, J. P., Aurelio and Tilzer, JJ.
Judgment reversed, etc.